EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”), dated as of December 4, 2018, and
effective as of November 7, 2018 (the “Effective Date”), is made by and between
Volt Information Sciences, Inc., a New York corporation (the “Company”), and
Linda Perneau (the “Executive”) (collectively, the “Parties” and each, a
“Party”).  As of the Effective Date, this Agreement shall supersede and replace
in its entirety, that certain Employment Agreement dated February 12, 2018, by
and between the Parties (the “Prior Agreement”), and, except as expressly set
forth herein, the Executive shall no longer have any rights or benefits
thereunder.  In addition to the terms defined elsewhere herein, initial
capitalized terms have the meanings given to them in Section 25.
 
1.          Term.  Subject to Section 7, the Executive’s employment will be for
an initial term of three years commencing upon the Effective Date (the “Initial
Employment Term”).  At the end of the Initial Employment Term and on each
succeeding anniversary of the Effective Date, the Employment Term will be
automatically extended by one additional year (each, a “Renewal Term”), unless,
not less than 60 days prior to the end of the Initial Employment Term or any
Renewal Term, either the Executive or the Company has given the other written
notice of nonrenewal.  For purposes of this Agreement, any reference to the
“Employment Term” of this Agreement shall include the Initial Employment Term
and any Renewal Term(s).  For the avoidance of doubt, any nonrenewal of this
Agreement will not be considered a termination of the Executive’s employment by
the Company without “Cause” for purposes of determining the Executive’s
eligibility for severance under Section 7 of this Agreement.
 
2.          Employment.  During the Employment Term, the Executive will serve as
the President and Chief Executive Officer of the Company.  The Executive will
also serve as an officer, director, or employee of any other member of the
Company Group, as may be applicable, on the terms and conditions set forth
herein, and without any additional compensation.  The employment relationship
between the Company and the Executive will be governed by the applicable general
employment policies and practices of the Company Group in effect from time to
time, including those relating to ethics and business conduct, confidential
information, harassment and discrimination, expense reimbursement and avoidance
of conflicts (together, the “Company Policies”).
 
3.          Position and Duties of the Executive.  The Executive will report
directly to the Company’s Board of Directors (the “Board”), and have such
duties, responsibilities, and authorities commensurate with the Executive’s
title and position, and such duties, responsibilities and authority as may be
assigned to the Executive from time to time by the Board.  During the Employment
Term, the Executive will devote the Executive’s full business time, attention,
and energies to the business(es) of the Company Group and the performance of any
of the Executive’s duties as set forth herein.  During the Executive’s
employment with Company, the Executive shall not render any services or engage
in any other business for or with a third party, whether compensated or not,
without the Board’s prior written consent.
 
4.          Compensation.  (a) Base Salary.  During the Employment Term, the
Company will pay to the Executive a base salary per annum equal to $650,000 (as
in effect from time to time, the “Base Salary”).  The Base Salary will be
payable at the times and in accordance with the Company’s normal payroll
practice.  The Executive’s Base Salary will be reviewed by the Board on an
annual basis and may be adjusted from time to time in the Board’s sole
discretion.
 
(b)          Annual Bonus.  With respect to each fiscal year during the
Employment Term, the Executive will be eligible to receive a performance-based
annual incentive award in accordance with, and subject to, the terms and
conditions of the Company’s annual incentive plan, as in effect from time to
time (the “Annual Bonus”).  Effective as of November 7, 2018, and until
otherwise determined by the Board, the Executive’s target Annual Bonus will be
100% of the Executive’s Base Salary, subject to the achievement of applicable
performance objectives as set forth by the Board.  For purposes of calculating
any Annual Bonus payable in respect of the Company’s 2018 fiscal year, the
Executive’s target Annual Bonus with respect to the period prior to July 9,
2018, shall be 60% of the Executive’s annual base salary as in effect during
such period.  From July 9, 2018 to November 6, 2018, the Executive’s target
Annual Bonus shall be 80% of the Executive’s annual base salary in effect during
such period.
 
1

--------------------------------------------------------------------------------

(c)          Equity-Based Compensation.  The Executive will be eligible to
participate in the Company’s equity-based incentive compensation programs in
effect from time to time, in the sole discretion of the Board.  Any outstanding
equity-based awards that have been granted to the Executive prior to the
Effective Date shall be governed by the terms and conditions of the applicable
award agreement(s).
 
(d)          Housing and Relocation Expenses.  The Company shall continue to
provide temporary housing at a rate of approximately $189 per day through the
earlier of Executive’s vacating the premises or December 31, 2018.  Within
forty-five (45) days following the Effective Date, the Company shall pay to the
Executive an amount equal to $80,000 for purposes of the Executive’s relocation
to California (the “Relocation Payment”).  If the Executive’s employment with
the Company terminates prior to the twelve (12) month anniversary of the
Effective Date for any reason other than by the Company without Cause or by the
Executive for Good Reason, the Executive shall be required to promptly repay the
Relocation Payment to the Company.
 
(e)          Other Amounts.  The Executive shall continue to be eligible to
receive the final quarterly installment of the “New Hire Bonus” defined in
Section 5.2 of the Prior Agreement.
 
5.          Benefits.  (a) Employee Plans.  During the Employment Term, subject
to the terms and conditions of the applicable plans, the Executive will be
eligible to participate in the Company-sponsored group health, major medical,
dental, vision, life insurance, 401(k) and other employee welfare benefit plans
in effect from time to time (the “Employee Plans”) available to
similarly-situated executive officers of the Company.  The Executive
acknowledges that the Company reserves the right to amend or terminate any
Employee Plan(s) at any time in its discretion, subject to the terms of such
Employee Plan(s) and applicable law.  The Company will provide the Executive
with D&O insurance coverage on the same terms as it provides such coverage to
other directors and officers of the Company.
 
(b)          Vacation.  The Executive shall be entitled to paid time off for
vacation and sick leave in accordance with the Company’s policies for its senior
executives and applicable law.  Vacation shall be scheduled at mutually
agreeable times.
 
6.          Expenses.  From and after the Effective Date, the Company will pay
or reimburse the Executive for reasonable and necessary business expenses
incurred by the Executive during the Employment Term in connection with the
Executive’s duties on behalf of the Company Group in accordance with the
Company’s travel and expense policy, as it may be amended from time to time, or
any successor policy applicable to executives of the Company, and in accordance
with Section 21, following submission by the Executive of reimbursement expense
forms in a form consistent with such expense policies.
 
7.          Termination.  (a) Termination by the Company for Cause or
Resignation by the Executive Without Good Reason.  If the Executive’s employment
is terminated by the Company for Cause or the Executive resigns without Good
Reason, the Executive will not be eligible to receive Base Salary, to receive an
Annual Bonus or to participate in any Employee Plans, except for the right to
receive (i) accrued but unpaid Base Salary through the date of termination of
employment, to be paid in accordance with the Company’s normal payroll practice;
(ii) to the extent required by law, any accrued unused vacation time, to be paid
in accordance with the Company’s normal payroll practice; (iii) any unreimbursed
business expenses incurred by the Executive prior to the date of termination, to
be paid in accordance with the provisions of Section 6; and (iv) any vested
benefits required to be paid to the Executive under the terms of the Employee
Plans in which the Executive participated prior to the date of termination of
employment, in accordance with the terms of such Employee Plans (together, the
“Accrued Compensation and Benefits”).
 
2

--------------------------------------------------------------------------------

(b)          Termination by the Company Without Cause or Resignation by the
Executive for Good Reason.  If, during the Employment Term, the Executive’s
employment is terminated by the Company without Cause or the Executive
terminates his or her employment for Good Reason (in each case, other than due
to the Executive’s death or Disability), the Executive will be entitled to
receive from the Company, in full satisfaction of the Executive’s rights under
this Agreement, the following, subject to the Executive’s compliance with
Section 7(d) and the other terms and conditions of this Agreement:
 
(i)          The Accrued Compensation and Benefits;
 
(ii)          An amount equal to the Executive’s then-current Base Salary, to be
paid in accordance with the Company’s normal payroll practice for a period of
twelve (12) months following the date of the Executive’s termination of
employment;
 
(iii)          An amount equal to twelve (12) months of the employer-portion of
maintaining health and welfare benefits for the Executive, the Executive’s
spouse and eligible dependents at the coverage/enrollment levels in place as of
the date of the Executive’s termination of employment, to be paid in a lump sum
on the 60th day following the date of the Executive’s termination of employment;
and
 
(iv)          A prorated Annual Bonus with respect to the year in which the
Executive’s termination of employment occurs, based on actual performance
results for such year, and pro-rated such that the denominator equals the total
number of days occurring during the performance period for such fiscal year and
the numerator equals the number of days the Executive was employed by the
Company Group during such performance period (such amount, the “Pro-Rated Annual
Bonus”).  The Pro-Rated Annual Bonus shall be payable when and if annual
incentive awards under the Company’s annual incentive plan (or such other annual
incentive plan of the Company as may be in effect from time to time) are paid to
other senior executives of the Company, but in no event later than March 15 of
the year following the calendar year to which such payment relates.
 
(c)          Termination by death or Disability.  If the Executive becomes
Disabled or dies during the Employment Term, the Executive’s employment will
terminate and the Executive (or in the case of death, the Executive’s
beneficiary or, if none, the Executive’s estate), will be entitled to receive
the Accrued Compensation and Benefits from the Company.
 
(d)          Payment Timing & Release Requirement.  Any obligation of the
Company to make any payment pursuant to Section 7(b) (other than the payment of
Accrued Compensation and Benefits) is conditioned upon the Executive first
executing and delivering to the Company an effective release of all claims, in a
form to be provided by the Company (the “Release”), within 59 days after the
date of termination of employment, with all periods for revocation therein
having expired.  Subject to the Executive’s compliance with the preceding
sentence, all amounts payable (other than the payment of Accrued Compensation
and Benefits) otherwise due before the 60th day following the date of the
Executive’s termination of employment will instead accumulate and will be paid
(or commence being paid) on the 60th day following the date of termination of
employment.
 
3

--------------------------------------------------------------------------------

(e)          Forfeiture.  Notwithstanding the foregoing, any right of the
Executive to receive termination payments and benefits hereunder will be
forfeited if the Executive breaches Section 8, 9 or 11.
 
(f)          Resignations.  Upon termination of the Executive’s employment for
any reason, the Executive shall be deemed to have resigned from all offices,
directorships, and other employment positions then held with the Company Group,
and shall take all actions requested by the Company to effectuate the foregoing.
 
8.          Duty of Loyalty.  During the course, and as a result, of the
Executive’s employment with the Company, the Executive will have access to
Confidential Information; the opportunity to gain close knowledge of, and
possible influence over, customers, suppliers, independent contractors and
employees of the Company Group; possess in some measure the goodwill of the
Company Group; and come to possess an intimate knowledge of the business of the
Company Group, including all of its policies, methods, personnel and
operations.  The restrictions set forth in this Section 8 are being given for
good and valuable consideration, the receipt and sufficiency of which is
acknowledged by the Executive.
 
(a)          Confidentiality.  (i) The Executive acknowledges that, in the
course of the Executive’s employment, the Executive will become familiar with
the trade secrets, confidential information and other proprietary information
concerning the Company Group, including, but not limited to, information
concerning operations, methods, technology, software, developments, inventions,
accounting and legal and regulatory affairs; information concerning sales,
marketing, servicing, bidding, product development and investment activities and
strategies; information concerning the identity, addresses, telephone numbers,
email addresses, needs, business plans and creditworthiness of past, present and
prospective customers and clients; information concerning the terms on which
products and services are, were or will be provided to customers and prospective
customers; information concerning pricing strategies for products and services;
information concerning finances, financing methods, credit and acquisition or
disposition plans and strategies; to the extent permitted by law, information
concerning the employment and compensation of employees; and any other
information that derives independent economic value, actual or potential, from
not being generally known to or readily ascertainable by through appropriate
means by other persons who might maintain economic value from its disclosure or
use and that is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy, regardless of whether any such
information has been reduced to documentary form (collectively, the
“Confidential Information”).
 
(ii)          The Executive acknowledges and agrees that any and all
Confidential Information will be received and held by the Executive in a
confidential capacity.  The Executive will not, during the Employment Term
and/or at any time thereafter, in any manner, whether directly or indirectly,
knowingly use for the Executive’s own benefit or the benefit of any other
Person, or disclose, divulge, render or offer, any Confidential Information,
except on behalf of the Company in the course of the proper performance of the
Executive’s duties hereunder.
 
(b)          Non-Solicitation.  The Executive agrees that, during the 12-month
period following any termination of the Executive’s employment (the “Restricted
Period”), the Executive shall not solicit, encourage or otherwise induce any
employee (excluding contingent field employees), consultant or independent
contractor of any member of the Company Group, who provided services to any
member of the Company Group within the preceding six months, to terminate his or
her employment or other contractual relationship with any member of the Company
Group.
 
4

--------------------------------------------------------------------------------

(c)          Company Property.  All notes, lists, records, files, documents and
other papers and other like items (and all copies, extracts and summaries
thereof), advertising, sales, manufacturers’ and other materials or articles or
information, including data processing reports, computer programs, software,
customer information and records, business records, price lists or information,
samples, or any other materials or data of any kind furnished to the Executive
by the Company Group or developed, made or compiled by the Executive on behalf
of the Company Group or at the Company Group’s direction or for the Company
Group’s use or otherwise in connection with the Executive’s employment
hereunder, are and will remain the sole property of the Company Group, including
in each case all copies thereof in any medium, including computer tapes and
other forms of information storage, but excluding materials relating directly to
the terms and conditions of the Executive’s employment and the Executive’s
performance as an employee of the Company Group (the “Company Property”).  If
any member of the Company Group requests the return of any Company Property at
any time during or at or after the date of termination of employment, the
Executive will deliver all such Company Property, including all copies of the
same, to the Company as soon as practicable.  The provisions of this paragraph
apply during and after the period when the Executive is an employee of the
Company Group and will be in addition to (and not a limitation of) any legally
applicable protections of the Company Group’s interest in Confidential
Information, trade secrets and the like.
 
(d)          Non-Disparagement.  At no time during or after the Employment Term
will the Executive utter, issue or circulate any false or disparaging
statements, remarks, or rumors about any member of the Company Group and/or any
of their respective businesses, or any of their respective officers, employees,
directors, agents or representatives.  Nothing in this Section 8(d) shall
prohibit the Executive from providing truthful and accurate facts about the
other party where required to do so by law.
 
(e)          The Executive’s obligation of confidentiality will survive,
regardless of any other breach of this Agreement or any other agreement, by any
Party, until and unless such Confidential Information has become, through no
fault of the Executive, generally known to the public.
 
(f)          The Executive’s obligations under this Section 8 are in addition
to, and not in limitation of, all other obligations of confidentiality under the
Company Group’s policies and applicable law and regulatory guidance.
 
9.          Inventions and Discoveries.  (a) All discoveries, ideas, creations,
inventions and properties, written or oral, which the Executive (i) creates,
conceives, discovers, develops, invents or uses during the Executive’s
employment with the Company Group, whether or not created, conceived,
discovered, developed or invented during regular working hours, or which are
(ii) created conceived, discovered, developed invented or used by another
employee, whether or not in connection with the Executive’s employment, will be
the sole and absolute property of the Company Group  (subsections (i) and (ii)
collectively, “Discoveries”).  The Executive will not have, and will not claim
to have, any right, title or interest of any kind or nature whatsoever in or to
any such Discoveries. For the avoidance of doubt, the Executive hereby assigns
to the Company all rights, title, and interest in and to same. If any
Discoveries, or any portion thereof, are copyrightable, they shall be a “work
made for hire,” as such term has meaning in the copyright laws of the United
States.
 
(b)          The previous paragraph shall not apply to any Discoveries (i) for
which no equipment, supplies, facility or trade secret information of the
Company Group or any customer were used and which were developed entirely on the
Executive’s own time, (ii) which do not relate to the business of the Company
Group or to that of any customer of the Company Group and (iii) which do not
result from any work performed for the Company Group or any customers.
 
5

--------------------------------------------------------------------------------

(c)          The Executive will cooperate fully with the Company Group, both
during and after the Executive’s employment with the Company Group, with respect
to the procurement, maintenance and enforcement of copyrights, patents, and
other intellectual property rights (both in the United States and other
countries) relating to Discoveries.  The Executive will not be required to incur
or pay any costs or expenses in connection with the rendering of such
cooperation.  The Executive will sign all papers, including copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, and do all things that
the Company Group may deem necessary or desirable in order to protect its rights
and interests in any Discoveries.  If any member of the Company Group is unable,
after reasonable effort, to secure the Executive’s signature on any such papers,
any executive officer of the Company is expressly authorized to execute any such
papers as the Executive’s agent and attorney-in-fact, coupled with interest, and
the Executive hereby irrevocably designates and appoints each executive officer
of the Company as the Executive’s agent and attorney-in-fact to execute any such
papers on the Executive’s behalf and to take any and all other actions as the
Company Group may deem necessary or desirable in order to protect its rights and
interests in any Discoveries, under the conditions described in this sentence.
 
(d)          This Section 9 does not apply to any invention that qualifies fully
under the provisions of California Labor Code Section 2870.  The Executive
hereby acknowledges that she has received written notice of the provisions of
California Labor Code Section 2870, which provides as follows:
 
“(a)          Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies facilities, or trade secret information, except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer.
 
(b)          To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of the state and is unenforceable.”
 
10.          Remedies.  The Executive and the Company acknowledge that the
covenants contained in Sections 8 and 9 are reasonable under the circumstances. 
Accordingly, if, in the opinion of any court of competent jurisdiction, any such
covenant is not reasonable in any respect, such court will have the right, power
and authority to sever or modify any provision or provisions of such covenants
as to the court will appear not reasonable and to enforce the remainder of the
covenants as so amended.  The Executive further acknowledges that the remedy at
law available to the Company Group for breach of any of the Executive’s
obligations under Sections 8 and 9 would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms.  Accordingly, in addition to any other rights or remedies that the
Company Group may have at law, in equity or under this Agreement (including the
Company’s right to cease making any payment or benefit provided for under this
Agreement), the Company Group will be entitled to immediate injunctive relief
and may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage or the posting of any bond.
 
11.          Continued Availability and Cooperation.  Following termination of
the Executive’s employment and for all times during which the Executive remains
employed by the Company, the Executive will reasonably cooperate with the
Company Group and with the Company Group members’ counsel in connection with any
present or future actual or threatened litigation, administrative proceeding or
investigation involving any member of the Company Group that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of the Executive’s employment by the Company Group.  The Company will reimburse
the Executive for reasonable travel, lodging, telephone, and similar expenses
incurred in connection with any such cooperation, consultation and advice
rendered under this Agreement after the Executive’s termination of employment.
 
6

--------------------------------------------------------------------------------

12.          Dispute Resolution.  (a) Any dispute, controversy or claim arising
out of, involving, affecting or related to this Agreement, or breach of this
Agreement, or arising out of, involving, affecting or related in any way to the
Executive’s employment or the conditions of employment or the termination of
employment, including any controversies or claims arising out of or related to
the actions of the Company’s other employees, under Federal, State and/or local
laws, and/or other such similar laws or regulations, shall be brought on an
individual basis and resolved by final and binding arbitration, pursuant to the
Federal Arbitration Act, in accordance with the employment rules of the American
Arbitration Association (“AAA”), which can be found at www.adr.org or a copy of
the AAA rules can be provided to the Executive upon request to the Company.
Before any arbitration, the Executive and the Company hereby agree to attempt in
good faith to resolve any dispute by negotiation within fifteen (15) days of one
party’s receipt from the other party of a written request for such negotiations.
The Executive and the Company agree that the time period for negotiation will be
limited to no more than thirty (30) days, unless extended by mutual agreement,
and that if either party believes that injunctive relief is necessary to
preserve the status quo, injunctive relief may be sought during the period of
negotiation. Any and all statutes of limitation shall be tolled during the
period of negotiation.
 
(b)          The Parties agree that each will bear its own costs and attorneys’
fees in any arbitration hereunder, except that the Company will bear the costs
unique to arbitration.
 
(c)          The parties will select one neutral arbitrator who will have no
power or authority to make awards or orders granting relief that would not be
available to a Party in a court of law, except that the arbitrator shall have
the power to award attorneys’ fees and disbursements (i) to the prevailing party
in a breach of contract claim, and/or (ii) to one party if the arbitrator
determines that the other party’s claims or defenses would, if made in a U.S.
federal court, give rise to sanctions under Rule 11 of the Federal Rules of
Civil Procedure.  The arbitrator shall apply federal rules as to procedural
matters and California substantive law.  Either party may make a motion to
dismiss, for summary judgment or for summary adjudication of issues.  The
arbitrator shall issue a reasoned written award supported by credible, relevant
and admissible evidence, limited by and complying with this Agreement and
applicable federal, state and local laws.  The decision of the arbitrator will
be final and binding on the Parties, except that it shall be subject to
correction, confirmation or vacation as provided by applicable law.
 
13.          Other Agreements, Entire Agreement, Etc.  This Agreement contains
the entire understanding between the Company and the Executive as to the subject
matter hereof and supersedes any other agreements, arrangements and
understandings relating to the Executive’s employment with the Company
(including the Prior Agreement).  All such agreements, arrangements and
understandings (or parts thereof) are hereby terminated by mutual consent of the
parties. Nothing herein will be deemed to provide the Executive a right to
remain an officer or employee of any member of the Company Group.
 
14.          Withholding of Taxes.  The Company will have the right to withhold
from any amount payable hereunder any federal, state, city, local or other taxes
in order for the Company Group to satisfy any withholding tax obligation it may
have under any applicable law, regulation or ruling.
 
15.          Successors and Binding Agreement.  The Executive may not assign
this Agreement. The Company may assign this Agreement to an affiliate or a
person or entity which is a successor in interest to all or substantially all of
the business operations of the Company.
 
16.          Notices.  Any notice, demand, claim or other communication under
this Agreement will be in writing and will be deemed to have been given (a) on
delivery if delivered personally; (b) on the date on which delivery thereof is
guaranteed by the carrier if delivered by a national courier guaranteeing
delivery within a fixed number of days of sending; or (c) on the date of
transmission thereof if delivery is confirmed, but, in each case, only if
addressed to the Parties in the following manner at the following addresses (or
at the other address as a Party may specify by notice to the other) to the
Company, to the attention of the General Counsel at its principal executive
offices, and to the Executive, at the Executive’s principal residence as set
forth in the employment records of the Company.
 
7

--------------------------------------------------------------------------------

17.          Governing Law and Choice of Forum.  (a) This Agreement will be
construed and enforced according to the laws of the State of California, other
than the choice of law provisions thereof.
 
(b)          To the extent not otherwise provided for by Section 12, the Parties
consent to the exclusive jurisdiction of all state and federal courts located in
Orange County, California, as well as to the jurisdiction of all courts of which
an appeal may be taken from such courts, for the purpose of any suit, action or
other proceeding arising out of, or in connection with, this Agreement or that
otherwise arise out of the employment relationship.  Each Party hereby expressly
waives (i) any and all rights to bring any suit, action or other proceeding in
or before any court or tribunal other than the courts described above, and
covenants that it will not seek in any manner to resolve any dispute other than
as set forth in this paragraph, and (ii) any and all objections either may have
to venue, including the inconvenience of such forum, in any of such courts.  In
addition, each Party consents to the service of process by personal service or
any manner in which notices may be delivered hereunder in accordance with this
Agreement.
 
18.          Validity/Severability.  The Parties agree that (a) the provisions
of this Agreement will be severable in the event that for any reason whatsoever
any of the provisions hereof are invalid, void or otherwise unenforceable, (b)
any such invalid, void or otherwise unenforceable provisions will be replaced by
other provisions which are as similar as possible in terms to such invalid, void
or otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable law.
 
19.          Survival.  The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration or termination of the Employment Term or this
Agreement (including those under Sections 8, 9, 10 and 11) will survive any
termination or expiration of this Agreement.
 
20.          Excise Tax.  (a) Notwithstanding any other provisions in this
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received in connection with a
change in control of the Company or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
program, arrangement or agreement) (all such payments and benefits, together,
the “Total Payments”) would be subject (in whole or part), to any excise tax
imposed under Section 4999 of the Code, or any successor provision thereto (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
program, arrangement or agreement, the Company will reduce the Total Payments to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
 
8

--------------------------------------------------------------------------------

(b)          In the case of a reduction in the Total Payments, the Total
Payments will be reduced in the following order:  (i) payments that are payable
in cash that are valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a) will be reduced (if necessary, to zero), with amounts that
are payable last reduced first; (ii) payments and benefits due in respect of any
equity valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a), with the highest values reduced first (as such values are determined
under Treasury Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii)
payments that are payable in cash that are valued at less than full value under
Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last
reduced first, will next be reduced; (iv) payments and benefits due in respect
of any equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata.  Any reductions made pursuant to
each of clauses (i)-(v) above will be made in the following manner: first, a
pro-rata reduction of cash payment and payments and benefits due in respect of
any equity not subject to Section 409A, and second, a pro-rata reduction of cash
payments and payments and benefits due in respect of any equity subject to
Section 409A as deferred compensation.
 
(c)          For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax:  (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code will be taken into account; (ii) no portion of
the Total Payments will be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the change in control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.
 
(d)          At the time that payments are made under this Agreement, the
Company will provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations, including any opinions or other advice the Company received from
Tax Counsel, the Auditor, or other advisors or consultants (and any such
opinions or advice which are in writing will be attached to the statement).  If
the Executive objects to the Company’s calculations, the Company will pay to the
Executive such portion of the Total Payments (up to 100% thereof) as the
Executive determines is necessary to result in the proper application of this
Section 21. The fact that the Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section 21 will not of
itself limit or otherwise affect any other rights of the Executive under this
Agreement.
 
21.          Compliance with Section 409A.  (a) The Parties intend that any
amounts payable under this Agreement, and the Company’s and the Executive’s
exercise of authority or discretion hereunder, comply with the provisions of
Section 409A of the Code, along with the rules, regulations and guidance
promulgated thereunder by the Department of the Treasury or the Internal Revenue
Service (collectively, “Section 409A”) so as not to subject the Executive to the
payment of the additional tax, interest or penalty which may be imposed under
Section 409A.  In furtherance thereof, to the extent that any provision of this
Agreement would result in the Executive being subject to payment of additional
tax, interest or penalty under Section 409A, the Parties agree to amend this
Agreement if permitted under Section 409A in a manner which does not impose any
additional taxes, interest or penalties on Executive in order to bring this
Agreement into compliance with Section 409A, without materially changing the
economic value of the arrangements under this Agreement to any Party, and
thereafter the Parties will interpret its provisions in a manner that complies
with Section 409A.  Notwithstanding the foregoing, no particular tax result for
the Executive with respect to any income recognized by the Executive in
connection with this Agreement is guaranteed and the Company shall not be liable
for any adverse tax consequences incurred by the Executive under this
Agreement.  In no event shall the Company be liable for any additional tax,
interest or penalty that may be imposed on the Executive by Section 409A or any
damages for failing to comply with Section 409A.
 
9

--------------------------------------------------------------------------------

(b)          Notwithstanding any provisions of this Agreement to the contrary,
if the Executive is a “specified employee” (within the meaning of Section 409A
and determined pursuant to any policies adopted by the Company consistent with
Section 409A), at the time of the Executive’s “Separation From Service” (within
the meaning of Section 409A) and if any portion of the payments or benefits to
be received by the Executive upon Separation From Service would be considered
deferred compensation under Section 409A and cannot be paid or provided to the
Executive without the Executive incurring taxes, interest or penalties under
Section 409A, amounts that would otherwise be payable pursuant to this Agreement
and benefits that would otherwise be provided pursuant to this Agreement, in
each case, during the six-month period immediately following the Executive’s
Separation From Service will instead be paid or made available on the earlier of
(i) the first business day of the seventh month following the date of
Executive’s Separation From Service or (ii) the Executive’s death.
 
(c)          With respect to any amount of expenses eligible for reimbursement
or the provision of any in-kind benefits under this Agreement, to the extent
such payment or benefit would be considered deferred compensation under Section
409A or is required to be included in the Executive’s gross income for federal
income tax purposes, such expenses (including expenses associated with in-kind
benefits) will be reimbursed by the Executive no later than December 31st of the
year following the year in which the Executive incurs the related expenses.  In
no event will the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor will the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.
 
(d)          Each payment under this Agreement is intended to be a “separate
payment” and not one of a series of payments for purposes of Section 409A.
 
(e)          A termination of employment will not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a Separation From Service, and
notwithstanding anything contained herein to the contrary, the date on which
such Separation From Service takes place will be the termination date.
 
22.          Amendment; Waiver.  This Agreement may be amended and any provision
of this Agreement may be waived, provided that any such amendment or waiver will
be binding upon a Party only if such amendment or waiver is set forth in a
writing executed by such Party.  No course of dealing between the Parties will
be deemed effective to modify, amend or discharge any part of this Agreement or
any rights or obligations of any Party under or by reason of this Agreement.
 
23.          Counterparts.  This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Party), each of which will be deemed to be an original but all of which taken
together will constitute one and the same agreement.
 
10

--------------------------------------------------------------------------------

24.          Headings; Interpretation.  (a) The descriptive headings herein are
inserted for convenience of reference only and are not intended to be a
substantive part of or to affect the meaning or interpretation of this
Agreement.
 
(b)          Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof, and if applicable hereof.  Unless
otherwise indicated, any reference to a “Section” means a Section of this
Agreement.
 
(c)          In the event an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties,
and no presumption or burden of proof will arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
 
(d)          The word “including” (in its various forms) means including without
limitation.  All references in this Agreement to “days” refer to “calendar days”
unless otherwise specified.
 
25.          Defined Terms.  In addition to the terms defined elsewhere herein,
the following terms will have the following meanings when used herein with
initial capital letters:
 
(a)          “Affiliate” means, as to any Person, any other Person that directly
or indirectly controls, or is controlled by, or is under common control with,
such Person.
 
(b)          “Cause” means:  (i) embezzlement, conversion or misappropriation by
the Executive of funds, property or assets of the Company Group; (ii) conviction
by the Executive of, or plea of guilty to or plea of nolo contendere to any
felony; (iii) the Executive’s commission of any violation of any antifraud
provision of federal or state securities laws; (iv) a willful breach by the
Executive of a fiduciary duty owed to the Company Group; (v) the Executive’s
material breach of any provision of this Agreement; (vi) failure by the
Executive to substantially perform the duties assigned by the Company or the
Board; (vii) a material violation by the Executive of any company policy; (viii)
the Executive’s gross neglect of duties or gross insubordination, or (ix) the
Executive engaging in activities or conduct reasonably likely to impair the
reputation, operations, prospects or business relations of the Company Group,
including publicly making disparaging or derogatory statements about the Company
or engaging in conduct involving any immoral acts.
 
(c)          “Code” means the Internal Revenue Code of 1986, as amended.
 
(d)          “Company Group” means the Company and its Affiliates.
 
(e)          “Disability” or “Disabled” means:
 
(i)          The Company’s reasonable determination, based on evidence from a
competent health care provider obtained with the Executive’s cooperation, that,
as result of physical or mental illness, the Executive is materially impaired
and unable to perform the essential functions of the Executive’s position,
despite reasonable accommodation, for an aggregate of ninety (90) days during
any period of 180 consecutive days; or
 
(ii)          The Executive becomes eligible to receive benefits under the
Company’s applicable long-term disability plan.
 
(f)          “Good Reason” means, without the Executive’s consent:
 
11

--------------------------------------------------------------------------------

(i)          A material diminution in the Executive’s Base Salary, other than a
reduction in Base Salary that generally affects senior executives of the Company
in substantially the same proportion;
 
(ii)          A material and adverse change to, or a material reduction of, the
Executive’s duties and responsibilities to the Company;
 
(iii)          A relocation of the Executive’s principal place of employment by
more than 50 miles from the Executive’s principal place of employment as of the
Effective Date (other than to Orange, California); or
 
(iv)          The Company’s material breach of this Agreement.
 
provided, however, that the foregoing conditions will constitute Good Reason
only if (A) the Executive provides written notice to the Company within 90 days
of the initial existence of the condition(s) constituting Good Reason, (2) the
Company fails to cure such condition(s) within 30 days after receipt from the
Executive of such notice (such period, the “Cure Period”), and (3) Executive
actually terminates her employment with the Company within 30 days following the
end of the Cure Period; and provided further, that Good Reason will cease to
exist with respect to a condition 180 days following the initial existence of
such condition.
 
(g)          “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture or an unincorporated organization.
 
26.          Certain Costs.  Each Party will pay and be fully responsible for
its own costs and expenses (including costs of professional advisors) in
connection with the negotiation, execution, interpretation and enforcement of
this Agreement.
 
27.          Clawback Provisions.  Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with any member of the Company Group will be subject to
such deductions and clawback as may be contemplated by any law, government
regulation or stock exchange listing requirement (or pursuant to any policy
adopted by any member of the Company Group pursuant to any such law, government
regulation or stock exchange listing requirement).
 
28.          Acknowledgements.  The Executive acknowledges and agrees that (i)
the Executive has read this Agreement carefully and in its entirety, (ii) the
Executive understands the terms and conditions contained herein, (iii) the
Executive has had the opportunity to review this Agreement with legal counsel of
the Executive’s own choosing and has not relied on any statements made by the
Company or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement, and (iv)
the Executive is entering into this Agreement knowingly and voluntarily.  The
Executive acknowledges and agrees that each member of the Company Group is an
intended third party beneficiary of this Agreement and, as such, will be
entitled to all of the benefits, and will be permitted to enforce its rights,
under this Agreement as if such third party were an original party hereto.  As
an inducement to enter into this Agreement, the Executive represents and
warrants as follows:  (A) the Executive is not a party to any other agreement or
obligation for personal services; (B) there exist no impediments or restraints,
contractual or otherwise on the Executive’s power, right or ability to enter
into this Agreement and to perform the Executive’s duties and obligations
hereunder; and (C) the performance of the Executive’s obligations under this
Agreement do not and will not violate or conflict with any agreement relating to
confidentiality, non-competition or exclusive employment to which the Executive
is subject.
 
12

--------------------------------------------------------------------------------

29.          Protected Disclosures.  Nothing in this Agreement will preclude,
prohibit or restrict the Executive from (i) communicating with any federal,
state or local administrative or regulatory agency or authority, including but
not limited to the Securities and Exchange Commission (the “SEC”); or (ii)
participating or cooperating in any investigation conducted by any governmental
agency or authority.  Nothing in this Agreement prohibits or is intended in any
manner to prohibit, the Executive from (i) reporting a possible violation of
federal or other applicable law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the SEC, the
U.S. Congress, and any governmental agency, or (ii) making other disclosures
that are protected under whistleblower provisions of federal law or regulation. 
Notwithstanding anything contained in this Agreement, the Executive does not
need the prior authorization of anyone at the Company to make any such reports
or disclosures, and Executive shall not be required to notify the Company that
it has made such reports or disclosures.  Nothing in this Agreement or any other
agreement or policy of the Company is intended to interfere with or restrain the
immunity provided under 18 U.S.C. §1833(b). Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) (A) in confidence to federal,
state or local government officials, directly or indirectly, or to an attorney,
and (B) for the purpose of reporting or investigating a suspected violation of
law; (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if filed under seal; or (iii) in connection with a lawsuit alleging
retaliation for reporting a suspected violation of law, if filed under seal and
does not disclose the trade secret, except pursuant to a court order.
 


 
 [Remainder of Page Intentionally Left Blank]
 
13

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, this Agreement is duly executed as of the Effective Date.
 
 
 
 

  Volt Information Sciences, Inc.                       By:   /s/ Nancy
Avedissian       Nancy Avedissian       Senior Vice President & General Counsel
                        Executive:                /s/ Linda Perneau       Linda
Perneau  

 
 
 
14
 

--------------------------------------------------------------------------------